Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 04/21/2022 have been fully considered but they are not persuasive. 

Regarding independent claims 1, 15 and 20:
Applicant submitted that the cited art fails to disclose or suggest " ... determining whether a ... HARQ ... retransmission mode of data to be transmitted is a first mode without requiring feedback or a second mode requiring feedback based on the indication with respect to the logical channel ... " as required by independent claims 1, 15 and 20. See Remarks pages 7-10. The Examiner respectfully disagrees.

Wang discloses a first and second devices communicating through a Sidelink, which may include user transmissions and/or control transmissions (i.e. a logical channel) ([0033]).
Wang further discloses that a network node determines a HARQ parameter indicating a number of autonomous HARQ transmission attempts to be applied for a transmission on at least one D2D link between a first device and a second device. The network node determines the HARQ parameter based on a load relating to D2D communication between at least the first and second devices ([0106-0108]) (i.e., acquiring an indication with respect to a logical channel from a network side device).
Moreover, Wang teaches that the first device applies the HARQ parameter in subsequent subframes, and begins to send HARQ retransmissions according to the determined HARQ parameter (number of autonomous HARQ transmission attempts). The HARQ retransmissions are autonomous and are sent without reception of any HARQ feedback ([0007, 0097]) (i.e., determining whether a hybrid automatic repeat request (HARQ) retransmission mode of data to be transmitted is a first mode without requiring feedback or a second mode requiring feedback based on the indication with respect to the logical channel).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9, 11-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang et al. (US 20170257192).

Regarding claim 1, Wang discloses a method for data transmission, applied to a transmitting end user equipment (UE) in a device-to-device (D2D) sidelink (SL) transmission system (first and second devices 111, 112 may communicate 120 with each other. This communication, sometimes referred to as Sidelink, may include user transmissions and/or control transmissions; [0033]), the method comprising:
acquiring an indication with respect to a logical channel from a network side device (Sidelink carries user transmissions and/or control transmissions; [0033].
network node 110 is configured for managing a HARQ parameter indicating a number of autonomous HARQ transmission attempts to be applied for a transmission on at least one D2D link between the first device 111 and the second device 112. the network node 110 is configured for determining a load relating to D2D communication between at least the first and second devices 111, 112. the network node 110 is configured for determining the HARQ parameter based on the load; [0106-0108]);
determining whether a hybrid automatic repeat request (HARQ) retransmission mode of data to be transmitted is a first mode without requiring feedback or a second mode requiring feedback based on the indication with respect to the logical channel (the HARQ retransmissions are autonomous, which means that the HARQ retransmissions are sent without reception of any HARQ feedback; [0007].
first device 111 applies the HARQ parameter in subsequent subframes. This means that the first device 111 will begin to send HARQ retransmissions according to the determined HARQ parameter; [0097]); and
transmitting, according to a result of the determining, the data to be transmitted to a receiving end UE (first device 111 applies the HARQ parameter in subsequent subframes. This means that the first device 111 will begin to send HARQ retransmissions according to the determined HARQ parameter; [0097]).

Regarding claim 2, Wang discloses determining, according to the indication with respect to the logical channel, whether HARQ retransmission needs to be performed for the data to be transmitted (network node 110 is configured for managing a HARQ parameter indicating a number of autonomous HARQ transmission attempts to be applied for a transmission on at least one D2D link between the first device 111 and the second device 112. the network node 110 is configured for determining a load relating to D2D communication between at least the first and second devices 111, 112. the network node 110 is configured for determining the HARQ parameter based on the load; [0106-0108]).

Regarding claim 3, Wang discloses wherein the indication with respect to the logical channel comprises at least one of an indication that HARQ retransmission needs to be performed for a target service, or an indication that HARQ retransmission needs to be performed for a target address (first device 111 may send the HARQ parameter configuration to the neighbouring devices via a D2D control channel, such as Physical Sidelink Control Channel (PSCCH). Alternatively, or even additionally, the first device 111 may include the HARQ parameter in a Medium Access Control (MAC) element of a MAC Packet Data Unit (PDU). The MAC element may be configured as shown below: 
TABLE-US-00001 Group Index LCG ID Configuration ID 
Group index: The group index field identifies the ProSe (Proximity based Services) Destination. The group is typically composed of devices, such as the first and second devices 111, 112, in the vicinity of each other, with the support of the ProSe functionality. 
LCG ID: The Logical Channel Group (LCG) ID field identifies the group of logical channel(s) which buffer status is being reported; [0068-0071]).

Regarding claim 4, Wang discloses wherein the indication with respect to the logical channel comprises at least one of an indication on whether HARQ retransmission needs to be performed; or an indication of reliability description information (network node may decrease the HARQ parameter, when the load is high, in order to improve transmission efficiency. High and low may be determined in relation to a high threshold value and a low threshold value, respectively. In the latter example, the transmission efficiency is improved due to that transmission power of in-band emission is reduced, since fewer HARQ retransmissions will be applied. That is to say, for subframes no longer used for HARQ retransmission, the contribution to transmission power in-band is eliminated; [0015]).

Regarding claim 5, Wang discloses determining, according to the indication with respect to the logical channel, whether HARQ retransmission needs to be performed for the data to be transmitted (network node 110 is configured for managing a HARQ parameter indicating a number of autonomous HARQ transmission attempts to be applied for a transmission on at least one D2D link between the first device 111 and the second device 112. the network node 110 is configured for determining a load relating to D2D communication between at least the first and second devices 111, 112. the network node 110 is configured for determining the HARQ parameter based on the load; [0106-0108]) comprises:
detecting whether an indication that HARQ retransmission needs to be performed for a target service or an indication that HARQ retransmission needs to be performed for a target address is included in the data to be transmitted; determining, if yes, to perform HARQ retransmission for the data to be transmitted; and determining, if no, not to perform HAQR retransmission for the data to be transmitted (first device 111 may send the HARQ parameter configuration to the neighbouring devices via a D2D control channel, such as Physical Sidelink Control Channel (PSCCH). Alternatively, or even additionally, the first device 111 may include the HARQ parameter in a Medium Access Control (MAC) element of a MAC Packet Data Unit (PDU). The MAC element may be configured as shown below: 
TABLE-US-00001 Group Index LCG ID Configuration ID 
Group index: The group index field identifies the ProSe (Proximity based Services) Destination. The group is typically composed of devices, such as the first and second devices 111, 112, in the vicinity of each other, with the support of the ProSe functionality. 
LCG ID: The Logical Channel Group (LCG) ID field identifies the group of logical channel(s) which buffer status is being reported; [0068-0071]).

Regarding claim 9, Wang discloses wherein the indication with respect to the logical channel comprises a network environment indicator threshold corresponding to a situation where HARQ retransmission needs to be performed (HARQ parameter may have three pre-set levels, such as a first, a second and a third HARQ parameter value V1, V2, V3 indicating a respective number of HARQ attempts (# HARQ attempts). Exemplifying values of the first, second and third HARQ parameters may be 0, 1 and 3. Additionally, there may be two threshold values, such as a high threshold HTh and a low threshold LTh for the load relating to the D2D communication. The network node 110 may then set the HARQ parameter to the first HARQ parameter value when the load is greater than the high threshold. Should the load be less than the low threshold, the network node 110 may set the HARQ parameter to the third HARQ parameter value. In other cases, when the load is between the low and high threshold, the network node 110 may set the HARQ parameter to the second HARQ parameter value. In some examples as explained below, the number of HARQ attempts may first--for low load values--increase with load and then--for high load vales--decrease with load; [0056]).

Regarding claim 11, Wang discloses sending, to the receiving end UE, a HARQ transmission mode of the data to be transmitted (first device 111 may send the HARQ parameter configuration to the neighbouring devices via a D2D control channel; [0068]).

Regarding claim 12, Wang discloses wherein sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted comprises: sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted through a physical sidelink control channel (PSCCH) and/or a physical sidelink shared channel (PSSCH) (first device 111 may send the HARQ parameter configuration to the neighbouring devices via a D2D control channel, such as Physical Sidelink Control Channel (PSCCH). Alternatively, or even additionally, the first device 111 may include the HARQ parameter in a Medium Access Control (MAC) element of a MAC Packet Data Unit (PDU).; [0068]).

Regarding claim 13, Wang discloses wherein the sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted through the PSCCH comprises: sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted through radio resource control (RRC) signaling, medium access control layer control element (MAC CE) or PC5 interface signal (PC5-S) (first device 111 may send the HARQ parameter configuration to the neighbouring devices via a D2D control channel, such as Physical Sidelink Control Channel (PSCCH). Alternatively, or even additionally, the first device 111 may include the HARQ parameter in a Medium Access Control (MAC) element of a MAC Packet Data Unit (PDU).; [0068]).

Regarding claim 14, Wang discloses wherein sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted through the PSCCH and/or the PSSCH comprises: sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted through content carried by the PSCCH and/or the PSSCH; sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted through a time and/or frequency position of the PSCCH and/or the PS SCH; or sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted through reference signal of the PSCCH and/or the PSSCH (first device 111 may send the HARQ parameter configuration to the neighbouring devices via a D2D control channel, such as Physical Sidelink Control Channel (PSCCH). Alternatively, or even additionally, the first device 111 may include the HARQ parameter in a Medium Access Control (MAC) element of a MAC Packet Data Unit (PDU).; [0068]).

Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 16, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 17, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 18, the claim is interpreted and rejected for the reasons cited in claim 11.
Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 12.
Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170257192) in view of Loehr et al. (US 20190124015).

Regarding claim 6, Wang discloses determining, according to the indication with respect to the logical channel, whether HARQ retransmission needs to be performed for the data to be transmitted (network node 110 is configured for managing a HARQ parameter indicating a number of autonomous HARQ transmission attempts to be applied for a transmission on at least one D2D link between the first device 111 and the second device 112. the network node 110 is configured for determining a load relating to D2D communication between at least the first and second devices 111, 112. the network node 110 is configured for determining the HARQ parameter based on the load; [0106-0108]).
Wang does not expressly disclose determining whether HARQ retransmission needs to be performed for the data to be transmitted according to a mapping relationship between a combination of the indication with respect to the logical channel and channel quality information and a HARQ retransmission parameter.
In an analogous art, Loehr discloses determining whether HARQ retransmission needs to be performed for the data to be transmitted according to a mapping relationship between a combination of the indication with respect to the logical channel and channel quality information and a HARQ retransmission parameter (resource allocation shall be performed based on the parameters received from the upper layer for the V2X data to be transmitted. For instance, the modulation scheme and/or coding rate can be selected such that the packet error loss rate will likely be fulfilled. Similarly, by increasing the number of total transmissions for one transport block, the vehicular UE can decrease the packet error loss rate. Thus, the number of transmissions may be selected on the basis of the packet error loss rate; [0228]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Loehr into the system of Wang in order to enable support of particular quality of service requirements for vehicular communication via the sidelink interface (Loehr; [0047]).

Regarding claim 7, Wang does not expressly disclose wherein the indication with respect to the logical channel comprises reliability description information on that HARQ retransmission needs to be performed for a target address or a target service.
In an analogous art, Loehr discloses wherein the indication with respect to the logical channel comprises reliability description information on that HARQ retransmission needs to be performed for a target address or a target service (the QoS parameters used for the radio resource selection and the subsequent transmission of the transport block over the PC5 interface, e.g packet delay budget or reliability, should be chosen based on the logical channel having the highest priority; [0255]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Loehr into the system of Wang in order to enable support of particular quality of service requirements for vehicular communication via the sidelink interface (Loehr; [0047]).

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a particular combination of elements which is not taught by the prior art of record. The same reasoning applies to claim 10 mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Won et al. (US 20160135143), “METHOD AND APPARATUS FOR TRANSMITTING GROUP MESSAGE TO USER EQUIPMENT (UE).”	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413